Citation Nr: 0218187	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  00-10 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for 
degenerative joint disease of the right knee, currently 
assigned a 20 percent evaluation.

2.  Entitlement to an increased evaluation for 
degenerative joint disease of the left knee, currently 
assigned a 20 percent evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from August 1986 to July 
1971 and June 1983 to April 1987.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Baltimore, Maryland, Regional Office, which confirmed 20 
percent evaluations each for degenerative joint disease of 
the right and left knees, following termination of a 
temporary total convalescent rating for the right knee 
disability.  Subsequently, jurisdiction over the case was 
transferred to the New Orleans, Louisiana, Regional Office 
(RO).  In April 2001, the Board remanded the case for 
additional evidentiary development.  


FINDINGS OF FACT

1.  The appellant's service-connected right knee 
disability is manifested primarily by complaints of 
constant knee pain, crepitus, effusion, and arthritic 
joint pathology.  The clinical evidence reveals normal 
right knee extension with no less than 124 degrees' 
flexion, and a right knee lateral collateral ligament that 
was not intact and appeared thinned out.  He has poor gait 
and requires utilization of a cane.  Severe impairment of 
that knee has been demonstrated.  

2.  The appellant's service-connected left knee disability 
is manifested primarily by complaints of constant knee 
pain, crepitus, effusion, and arthritic joint pathology.  
The clinical evidence reveals normal left knee extension 
with no less than 125 degrees' flexion, and left knee 
medial collateral ligamentous instability.  He has poor 
gait and requires utilization of a cane.  Severe 
impairment of that knee has been demonstrated.  



CONCLUSIONS OF LAW

1.  The criteria for a combined 40 percent evaluation, but 
no more, for appellant's degenerative joint disease with 
instability of the right knee have been met.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7. 4.10, 4.40, 4.45, 4.71a, Codes 5003, 5257, 
5260, 5261 (2002); VA O.G.C. Prec. Op. No. 23-97 (July 1, 
1997) and VA O.G.C. Prec. Op. No. 9-98 (August 14, 1998).

2.  The criteria for a combined 40 percent evaluation, but 
no more, for appellant's degenerative joint disease with 
instability of the left knee have been met.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7. 4.10, 4.40, 4.45, 4.71a, Codes 5003, 5257, 
5260, 5261 (2002); VA O.G.C. Prec. Op. No. 23-97 (July 1, 
1997) and VA O.G.C. Prec. Op. No. 9-98 (August 14, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp. 2001) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  See 66 Fed. Reg. 
45,620-32 (August 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326).  This change in the 
law is applicable to all claims filed on or after the date 
of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet 
final as of that date.  38 U.S.C.A. § 5100 et. seq. (West 
Supp 2002); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

However, recent decisions rendered by the United States 
Court of Appeals for the Federal Circuit have held that 
Section 3 of the Veterans Claims Assistance Act of 2000, 
dealing with notice and duty to assist requirements, does 
not apply retroactively to any claim filed prior to the 
date of enactment of that Act and not final as of that 
date.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002) and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002).  Thus, since appellant's claims at issue were 
obviously not final on November 9, 2000, it appears that 
Section 3 of the Veterans Claims Assistance Act of 2000, 
dealing with notice and duty to assist requirements, may 
not be applicable here.  

Even assuming arguendo, that Section 3 of the Veterans 
Claims Assistance Act of 2000 is applicable in the instant 
appeal, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed, 
particularly in light of the partial allowance of the 
bilateral knee disabilities issues on appeal by the 
Board's decision herein.  A comprehensive medical history 
and detailed findings with respect to the service-
connected disabilities at issue over the years are 
documented in the medical evidence.  There are recent VA 
medical records and June 1999 and January 2002 VA 
orthopedic examinations have been conducted.  Said 
clinical records and examinations are sufficiently 
detailed and comprehensive regarding the nature and 
current severity of the service-connected disabilities at 
issue and provide a clear picture of all relevant symptoms 
and findings.  

There is no indication that other relevant medical records 
exist that would indicate a greater degree of severity of 
said disabilities in issue than that shown on said VA 
examinations and treatment reports.  In addition, 
appellant was issued a Statement of the Case, which 
included relevant clinical evidence, laws and regulations, 
and a detailed explanation of the rationale for the 
adverse rating decision.  A May 2001 RO letter included 
information advising appellant of the Veterans Claims 
Assistance Act of 2000 and its application.  The Board 
concludes it may proceed, as specific notice as to which 
party could or should obtain which evidence has been set 
out and no additional pertinent evidence appears 
forthcoming.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Thus, the Board concludes that the duty to assist 
as contemplated by applicable provisions, including the 
Veterans Claims Assistance Act of 2000 to the extent it 
may apply, has been satisfied with respect to the issues 
on appeal.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment 
of earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected 
disabilities on appeal in the context of the total history 
of those disabilities, particularly as they affect the 
ordinary conditions of daily life, including employment, 
as required by the provisions of 38 C.F.R. §§ 4.1, 4.2, 
4.10 and other applicable provisions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

It is contended, in essence, that the service-connected 
disabilities of the knees are of such severity as to 
warrant higher evaluations.  It is also argued that 
separate evaluations should be assigned for knee 
instability and arthritis under Diagnostic Codes 5003 and 
5257, in accordance with a certain VA General Counsel 
Opinion.

The service medical records reveal that appellant was 
treated for bilateral patellar pain and associated 
symptomatology.  On July 1988 VA examination, appellant 
reportedly was employed as a construction worker.  The 
knees were clinically unremarkable, except for 
patellofemoral pain, a right-sided guarded gait, and right 
knee mild medial laxity, effusion, and a 10 degree lack of 
extension.  Chondromalacia of the patellae was diagnosed.  
An October 1988 rating decision granted service connection 
and assigned respective 10 percent and noncompensable 
evaluations for patellar chondromalacia of the right and 
left knees.  

On August 1990 VA examination, appellant's knees were 
essentially clinically unremarkable, except for 
radiographic evidence of minimal osteoarthritis.  An 
August 1990 rating decision confirmed said evaluations for 
the service-connected bilateral knee disabilities, 
reclassified as degenerative joint disease.

On February 1992 VA examination, appellant's knees 
exhibited 0 degrees' extension; and the right and left 
knees respectively had 135 degrees' and 120 degrees' 
flexion, with very minimal right knee swelling and slight 
left knee swelling.  There was no knee instability.  A 
March 1992 rating decision increased the evaluation for 
the service-connected left knee disability from 10 percent 
to 20 percent.  The service-connected right knee 
disability was rated 10 percent.  The rating decision 
sheet coded both right and left knee disabilities under 
Diagnostic Code 5257 (a code for rating knee impairment 
including recurrent subluxation/lateral instability).  

In May 1993, appellant underwent an arthroscopic partial 
left knee meniscectomy due to a medial meniscal tear.  On 
June 1993 VA examination, he reportedly had missed two-
months of employment due to knee and back disabilities.  
Clinically, he ambulated with a limp with the aid of a 
walking crutch.  There was tenderness of the knees. 

On February and March 1996 VA examinations, appellant 
exhibited a normal gait.  The knees were clinically 
described as having good stability with full extension and 
140 degrees' flexion.  On February 1998 VA examination, he 
ambulated with a crutch held in the left upper extremity 
due to right knee pain.  He reported missing work as a 
construction worker due to a combination of disabilities 
of the back and knees.  Each knee exhibited normal 
extension with 95 degrees' flexion.  There was no knee 
instability.  An April 1997 rating decision increased the 
evaluation for the right knee disability from 10 percent 
to 20 percent.  

In April 1999, appellant underwent right knee arthroscopic 
surgery.  The operative record reveals that there was 
essentially no lateral meniscus, although a portion of the 
posterior meniscus was still intact.  The medial meniscus 
and anterior cruciate ligament were unremarkable.  A loose 
body was removed from the superior patellar pouch with 
debridement of edges of the lateral meniscus and medial 
femoral condyle.  

On June 1999 VA orthopedic examination, appellant's 
complaints included constant pain and swelling in the 
knees and having to avoid all strenuous activities.  
Clinically, the knees had well-healed arthroscopic 
incisions.  There was mild, diffuse right knee swelling; 
moderate, diffuse tenderness, bilaterally; and mild to 
moderate crepitus on flexion/extension, bilaterally.  
There was no heat, erythema, subluxation, contracture, 
laxity, or instability.  McMurray, Lachman, and 
anterior/posterior drawer signs were negative.  Each knee 
exhibited 0 degrees' extension with 130 degrees' flexion.  
It should be pointed out that normal ranges of motion of 
the knee are considered 0 degrees' extension and 140 
degrees' flexion.  See 38 C.F.R. § 4.71, Plate II, (2002). 

It was noted that appellant rose and stood slowly; that he 
used a cane in his right hand but "does not require it"; 
that gait was slow "but without definite limp"; that 
walking on heels and toes was done reasonably well; that 
he refused to hop; and that he squatted with moderate 
difficulty.  X-rays of the knees were interpreted as 
showing mild degenerative changes, patellae spur 
formation, and normally preserved knee joint spaces.  The 
impression was degenerative joint disease of the knees.

A June 1999 rating decision confirmed 20 percent 
evaluations each for degenerative joint disease of the 
right and left knees, following termination of a temporary 
total convalescent rating for the right knee disability 
(effective April 1st through May 31, 1999).  

VA outpatient treatment records reveal that in November 
2001, appellant's complaints included bilateral knee mild 
effusion.  X-rays of the right and left knees were 
interpreted as showing moderate and mild degenerative 
joint disease, respectively.  In January 2002, his 
complaints included bilateral knee pain not relieved by 
Naprosyn.  

On January 2002 VA orthopedic examination, appellant 
reported having alcohol-related problems and that he had 
intermittently worked in construction during 2000 but was 
without a full-time job the past year due to being 
homeless.  He currently did odd jobs for the Salvation 
Army.  He stated that his knee had progressively worsened; 
that it was harder for him to do any work due to knee and 
back pain; that he had pain, weakness, fatigability, lack 
of endurance, and intermittent stiffness of the knees, 
particularly with cold weather; and that he had 
instability and "giving way", although he denied falling 
or recent "locking."  He reported that frequency of pain 
flare-ups was at least three times per week, lasting for 
24 hours, with pain severity described as 9 out of 10; and 
that precipitating factors included prolonged standing, 
strenuous exercises such as walking or climbing stairs, 
squatting, and bending, or cold weather; and that during 
flare-ups, it was very difficult to work as a carpenter or 
construction worker.  He denied dislocation or 
subluxation.  He reported that the knees affected his last 
job in June 2001 as a forklift operator; and that working 
a full eight-hour job would result in knee swelling by 
lunchtime, rendering it difficult to work the rest of the 
day.   He stated that any activity of daily living such as 
walking, prolonged standing/sitting, and driving caused 
his knees to ache more severely.  He also had back 
complaints.  

Clinically, appellant used a cane while ambulating down a 
350-foot hallway.  He was described as having a waddling 
gait with a "pendulous abdomen and depends upon his cane 
for weightbearing as well."  It was noted that as he 
attempted to squat and pick up items off the floor, there 
were loud popping and grinding noises in his knees.  He 
was able to walk on his tiptoes and heels and tandem walk 
without significant abnormalities, although he had to use 
the examination table to get started but was able to let 
go after two steps.  The knees were symmetrical, although 
it was noted that moderate synovitis of the knees and 
small effusions were present.  It was noted that palpation 
of the patellae was painful, with crepitus and rough 
texture on movement, although the patellae tracked well.  
He appeared to have a stiff-legged gait and avoided 
bending his knees while ambulating, therefore placing 
significant weight on his cane.  There were healed 
surgical scars on his knees.    

Each knee exhibited 0 degrees' extension with 124 and 125 
degrees' flexion for the respective right and left knees, 
resulting in audible crepitus and complaints of pain.  
Significantly, there was some left knee medial collateral 
ligamentous instability noted.  The right knee lateral 
collateral ligament was described as not intact.  There 
was no left knee medial/lateral collateral ligamentous 
instability or right knee anterior/posterior cruciate 
ligamentous instability.  McMurray sign was negative.  He 
appeared to have significant left knee pain with such 
maneuver.  Gait was described as poor.  

MRI of the left knee revealed advanced degenerative tear 
of the medial meniscus with underlying osteoarthritic 
changes; early degenerative changes to the left lateral 
meniscus representing a Grade 2 tear; intact 
medial/lateral collateral and anterior/posterior cruciate 
ligaments; and small amount of joint effusion.  MRI of the 
right knee revealed moderate narrowing of the joint space; 
a lateral meniscus truncated with significant degenerative 
changes and posterior horn tear; an intact medial meniscus 
with Grade 1 degeneration; thinned out lateral collateral 
ligaments; intact medial collateral and cruciate 
ligaments; and moderate amount of joint effusion.  

The Board has considered the applicability of all 
appropriate rating codes in rating the service-connected 
bilateral knee disability.  Degenerative arthritis 
established by x-ray findings will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
Diagnostic Codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, 
not added under the Diagnostic Code 5003.  The limitation 
of motion must be objectively confirmed by findings such 
as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  38 C.F.R. Part 4, Code 5003.  

Limitation of flexion of either leg to 45 degrees will be 
assigned a 10 percent evaluation.  A 20 percent evaluation 
requires that flexion be limited to 30 degrees.  A 30 
percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. Part 4, Code 5260.  Limitation of 
extension of either leg to 10 degrees will be assigned a 
10 percent evaluation.  A 20 percent evaluation requires 
that extension be limited to 15 degrees.  A 30 percent 
evaluation requires that extension be limited to 20 
degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees.  A 50 percent evaluation 
requires that extension be limited to 45 degrees.  38 
C.F.R. Part 4, Code 5261.  

Since the recent clinical evidence, including June 1999 
and January 2002 VA orthopedic examinations, revealed 
normal extension of the knees, the criteria for an 
increased evaluation in excess of 20 percent for either 
knee have not been met under Diagnostic Code 5261.  An 
evaluation in excess of 20 percent would not be warranted 
under Diagnostic Code 5260, since the recent clinical 
evidence reveals no less than 124 degrees' flexion of 
either knee.  In fact, limitation of extension or flexion 
did not even meet the criteria for a compensable 
evaluation under Diagnostic Code 5260 or 5261.  

Thus, it is the Board's opinion that separately rating the 
right and left knee disabilities based upon limitation of 
motion due to arthritis would result in no more than a 10 
percent rating for arthritic pathology of each knee, since 
limitation of extension or flexion did not meet the 
criteria for a compensable evaluation under Diagnostic 
Code 5260 or 5261, and Code 5003 provides only a 10 
percent evaluation for arthritis with noncompensable 
limitation of knee motion.

Significantly, however, the relevant rating decisions 
sheets indicate that appellant's service-connected 
disabilities of the knees were rated by the RO in its 
assignment of single 20 percent evaluations based 
apparently on arthritis and "other knee impairment" under 
Diagnostic Codes 5003 and 5257.  Since Diagnostic Code 
5003, for arthritis, and Code 5257, for "other knee 
impairment" including instability, were coded in the 
relevant rating decisions sheets, and the January 2000 
Statement of the Case issued appellant included Code 5003 
and 5257 criteria, it appears that the RO has conceded 
that any knee impairment such as instability is part of 
the service-connected bilateral knee disability.  

Significantly, a VA General Counsel opinion has held that 
a claimant with arthritis and instability of a knee may be 
rated separately under Diagnostic Code 5003 and Diagnostic 
Code 5257 based on additional disability.  Specifically, 
that VA General Counsel opinion held that for a knee 
disorder already rated under Diagnostic Code 5257, a 
claimant could have additional disability justifying a 
separate rating if there is limitation of motion under 
Diagnostic Code 5260 (limitation of flexion of the leg) or 
Diagnostic Code 5261 (limitation of extension of the leg).  
A separate rating for arthritis can additionally be based 
on x-ray findings and painful motion.  See VA O.G.C. Prec. 
Op. No. 23-97 (July 1, 1997).  See also VA O.G.C. Prec. 
Op. No. 9-98 (August 14, 1998).

It is the Board's opinion that said VA General Counsel 
opinions appear applicable here because the recent 
clinical evidence reveals that appellant does have 
instability and/or ligamentous impairment of the knees, in 
addition to arthritis.  In particular, on recent January 
2002 VA orthopedic examination, the examiner specifically 
reported left knee medial collateral ligamentous 
instability and a right knee lateral collateral ligament 
that was not intact.  Additionally, his gait was described 
as antalgic and poor; and appellant's complaints included 
instability and giving way sensation.  Furthermore, 
sophisticated diagnostic testing by MRI of the right knee 
revealed thinned out lateral collateral ligaments, 
although the left knee ligaments appeared intact.  
Meniscal tears of both knees were also apparent.

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, will be assigned a 10 
percent evaluation.  A 20 percent evaluation requires 
moderate impairment.  A 30 percent evaluation requires 
severe impairment.  38 C.F.R. Part 4, Code 5257.  Although 
the recent MRIs of the knees did not specifically indicate 
that the knee ligaments were severely impaired, since they 
were described as either intact or "thinned out", other 
clinical evidence indicated that appellant's gait was 
rather severely impaired requiring utilization of a cane 
and that there was left knee medial collateral ligamentous 
instability and a right knee lateral collateral ligament 
that was not intact.  Thus, on this point in controversy 
as to knee instability, the Board concludes that the 
positive evidence is in relative equipoise with any 
negative evidence.  Parenthetically, it also appears that 
other knee joint pathology has been clinically shown 
(particularly on recent MRI imaging) as related to the 
underlying arthritic processes, including cartilage 
damage.  It should be added that the original grant of 
service connection for the bilateral knee disability was 
for chondromalacia of the patellae which, by definition, 
involves patellar cartilaginous degeneration.  See Odiorne 
v. Principi, 3 Vet. App. 456, 458 (1992).  With resolution 
of all reasonable doubt, it is the Board's opinion that 
separately rating each knee based upon severe overall knee 
impairment including ligamentous instability and/or other 
impairment has more nearly been approximated, and, thus, 
separate 30 percent ratings are warranted for each knee 
under Diagnostic Code 5257.  

Although appellant experiences painful knee motion as 
alleged, Diagnostic Code 5003 for rating arthritis 
specifically encompasses painful motion, since a 
compensable rating thereunder for limitation of motion 
requires that "[l]imitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion (emphasis added)."  
Thus, any painful knee motion is adequately compensated 
for under the 10 percent rating for the service-connected 
disability of each knee based on arthritis.  See also 
DeLuca v. Brown, 8 Vet. App. 202, 205-208 (1995).  To 
assign an additional separate rating for painful knee 
motion under 38 C.F.R. §§ 4.10, 4.40, and/or 4.45, would 
constitute pyramiding, since it would compensate for the 
same knee pain as associated with the service-connected 
arthritis of the knees.  In pertinent part, 38 C.F.R. 
§ 4.14 (2002) states: "the evaluation of the same 
manifestation under different diagnoses are to be 
avoided."  In Esteban v. Brown, 6 Vet. App. 259, 261 
(1994), the United States Court of Appeals for Veterans 
Claims (Court) cited Brady v. Brown, 4 Vet. App. 203 
(1993) for interpreting 38 U.S.C.A. § 1155 as "implicitly 
containing the concept that 'the rating schedule may not 
be employed as a vehicle for compensating a claimant twice 
(or more) for the same symptomatology; such a result would 
overcompensate the claimant for the actual impairment of 
his earning capacity' and would constitute pyramiding."  

The Board has considered the applicability of rating the 
disabilities of the knees under other appropriate 
diagnostic codes, such as Diagnostic Code 5256.  However, 
since ankylosis of either knee has not been clinically 
shown or even approximated, a higher rating would not be 
in order under Diagnostic Code 5256.  

In reaching these determinations, the Board has applied 
the provisions of the Schedule for Rating Disabilities in 
a manner most beneficial to the appellant.  Rating 
disabilities is not an exact science, as indicated by the 
Schedule for Rating Disabilities.  It should be 
appreciated that rating a disability is dependent in large 
measure upon the impact the disability has upon industrial 
functioning, as is recognized by the provisions of 38 
C.F.R. Part 4, § 4.1.

The percentage ratings represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such diseases and injuries and their 
residual conditions in civil occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity 
of the several grades of disabilities.  38 C.F.R. § 4.1.

The clinical evidence does not reflect that the service-
connected disabilities of the knees present such an 
exceptional or unusual disability picture as to warrant 
consideration of an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1).  In particular, the service-connected 
disabilities of the knees did not preclude ambulation nor 
required frequent hospitalizations.  

Appellant has requested that the bilateral factor be 
applied in this case.  It appears from the relevant rating 
decision sheet that the RO has in fact applied the 
bilateral factor and it is the Board's expectation that 
the RO will again apply the bilateral factor in 
implementing the Board's favorable decision herein on the 
appellate issues.  For informational purposes, the 
provisions of 38 C.F.R. § 4.25 (2002) state that when a 
partial disability results from disease or injury of both 
legs, the ratings for the disabilities of the right and 
left sides will be combined as usual, and 10 percent of 
this value will be added (i.e., not combined) before 
proceeding with further combinations, or converting to 
degree of disability.  The bilateral factor will be 
applied to such bilateral disabilities before other 
combinations are carried out and the rating for such 
disabilities including the bilateral factor in this 
section will be treated as one disability for the purpose 
of arranging in order of severity and for all further 
combinations.  

Thus, it is more likely than not that instead of the 
currently assigned single 20 percent rating for each knee, 
a separate 30 percent rating for each knee based upon 
severe impairment, including instability, under Code 5257, 
and a separate 10 percent rating for each knee based upon 
limitation of motion due to arthritis, under Code 5003, 
are warranted, thus equaling a combined 40 percent rating, 
but no more, for each knee.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.2, 4.7. 4.10, 4.20, 4.40, 4.45, 4.71a, Codes 
5003, 5257, 5260, 5261.  

The combined 40 percent rating assigned herein by the 
Board for arthritis and instability of each knee more than 
adequately compensates appellant for any painful motion 
and other associated functional impairment of each knee 
that he may experience.  Parenthetically, the "Amputation 
Rule" set forth in 38 C.F.R. § 4.68 (2002) provides that 
"[t]he combined rating for disabilities of an extremity 
shall not exceed the rating for the amputation at the 
elective level, were amputation to be performed."  
Amputations below the knee warrant, at most, a 40 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Codes 
5160-5173.  It does not appear that his overall knee 
functional impairment is equivalent to more than a 
hypothetical below-the-knee amputation, for the 
aforestated reasons.  


ORDER

A combined 40 percent rating, but no more, for 
degenerative joint disease of the right knee (based upon a 
separate 10 percent rating, but no more, for limitation of 
right knee motion due to arthritis and a separate 30 
percent rating, but no more, for right knee instability) 
and a combined 40 percent rating, but no more, for 
degenerative joint disease of the left knee (based upon a 
separate 10 percent rating, but no more, for limitation of 
left knee motion due to arthritis and a separate 30 
percent rating, but no more, for left knee instability) 
are granted, subject to the applicable regulatory 
provisions governing payment of monetary awards.  The 
appeal is allowed in its entirety.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

